NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE MIRACLE TUESDAY, LLC
2011-1373
(Serial N0. 77/6-49,391)
Appea1 from the United States Patent and Trademark
Office, Tradernark Tria1 and Appeal Board.
ON MOTION
ORDER
MiracIe Tuesday, LLC moves without opposition for a
15-day extension of time, until February 24, 2012, to file
its reply brief.
Up0n consideration thereof
IT IS ORDERED THAT2
The motion is granted

1N RE M1RAoLE 2
FOR THE. C0URT
 1 0  lsi Jan Horba1__\[
Date J an Horba1y
C1erk
cc: Pau1D. Supnik, Esq
Raymond T. Chen, Esq.
21 us coua~i:i)lilZ'1=)\=EALs mn
8 `rHEFEnErzALclnculr
FEB 10 2012
JAN HORBALY
CLERK